department of the treasury internal_revenue_service te ige eo examinations commerce street mg dal dallas tx tax_exempt_and_government_entities_division number release date date feb person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil certified mail - return receipt requested dear ‘this is a final adverse determination regarding your exempt status under sec_501 of our favorable determination_letter to you dated the internal_revenue_code the code september is hereby revoked and you are no longer exempt under sec_501 a of the code effective january our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - i a contributions to your organization are no longer deductible under sec_170 of the cade you are required to file federal_income_tax returns on form_1120 these returns should be and for all filed with the appropriate service_center for the year ending december years thereatter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must imitate a suit for declaratory the district judgment in the united_states tax_court the united_states claim court or court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for the following initiating suits addresses for declaratory_judgment you may write to the courts at united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations vectra cine nn tae nae eet fi department of the treasury eo eeeptember internal_revenue_service tax exempt and government entities exempt_organizations examinations taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name 1d number employee id manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent fo proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation catalog number 34809f letter rev if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informaliy for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be availabie to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely co f-a maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule no or exhibit form_886 a year period ended name of taxpayer department of the treasury - internal_revenue_service explanation of items december 20xx issues does internal_revenue_code code sec_501 continue to qualify for exemption from federal_income_tax under facts incorporated on 20xx in the state of article ill of the articles of incorporation enumerates the seven purposes for which was created e e youth club to provide instruction in english as a second language esl and the language to provide assistance in filling out government forms such as ins and social_security forms to provide space and support for a to provide translation and interpretation services between english and to provide assistance in the job seeking process to assist the muslim to engage in any other lawful activity which may hereafter be authorized from time to time by the board_of directors provided however that the purposes for which the corporation is formed shall at all times be consistent with sec_501 of the internal_revenue_code the code of 19xx as it now exists or as hereafter amended including within such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code community and mosque submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service service on 20xx the narrative description in part ii provides the following excerpts regarding past present and future activities information deleted form 886-a crev department of the treasury - internal_revenue_service page of form 886a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx information deleted the service issued an advance_ruling letter letter dated 20xx recognizing as an organization described in code sec_501 the letter also advised that it could reasonably expect to be a public charity as described in code sec_107 a copy of the final_determination letter was not available current service records show that is recognized as an organization described in code sec_501 and as a private non-operating foundation service records show has on a form 990pf code filing requirement code indicates be a private_foundation and required to file a form 990pf is presumed to service records show exempt from income_tax for the 20xxand 20xx tax years return of private_foundation beginning with the 20xx through the 20xx tax years filed forms 990-ez short_form return of organization filed a form 990pf is exempt under code sec_501 and is a sec_501 exempt_private_foundation and the 20xx form 990-ez indicates schedule a indicates it’s a public charity under code sec_170 the 20xx form_990-pf indicates schedule b is not required the 20xxform 990-ez and the 20xx form_990-pf were prepared by the same tax firm the same individual preparer and both were signed by the same president an explanation for the change in public charity status was not attached to the 20xx form_990-pf in may of 20xx an examination of xx was initiated by the service and on xx contact was made with the current president the case was discussed and the president’s statements are paraphrased books_and_records for the period ending stopped operating in late 20xx or 20xxx was operated by volunteers it stopped receiving donations it could not pay its rent it was evicted all records were lost and it was dissolved incur any expenses subsequent to 20xx and stopped operating completely did not receive any donations or the president subsequently provided a written_statement attachment the state of xx attachment the action was taken by sos because required report within the time set forth by law under the revised code of section secretary of state sos administratively dissolved a domestic entity that is administratively dissolved may apply for on failed to file a form 886-arev department of the treasury - internal_revenue_service page of form_886 a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx reinstatement no later than five years after the effective date of dissolution in this case xx law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual code sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year federal tax requlations federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes taxpayer's position the president conceded that part of 20xx and stopped operating completely in the early part of 20xx has not carried on a charitable activity since the latter government’s position does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is carrying on any charitable activities and in fact stopped does not carry on any activities the facts and circumstances did not warrant an examination expansion to the subsequent years because the president conceded part of 20xx completely stopped operating in the early form 886-a crev department of the treasury - internal_revenue_service page of schedule no or exhibit form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx the facts indicate that erroneously because foundation but the service did not make a determination that foundation therefore code sec_4942 prepared and filed a form_990-pf for the 20xx tax_year filed a form_990-pf the service presume it was a private was in fact a private is not a private_foundation and is not liable for taxes under has the right because to apply for reinstatement the examination must be closed as a proposed revocation and not a termination was administratively dissolved by sos and because conclusion does not continue to qualify for exemption under code sec_501 because it failed to demonstrate that it carries on a charitable activity and its tax exempt recognition revoked effective 20xx form 886-a rev department of the treasury - internal_revenue_service page of
